Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the microscope based system and method for image-guided microscopic illumination of the instant invention.
	The instant invention is a microscope-based system and method for image-guided microscopic illumination of varying patterns on a sample through a plurality of fields of view of the sample. The system includes a microscope with an objective and a stage. The stage is configured to be loaded with the sample. The system also includes an imaging assembly, an illuminating assembly and a processing module. The imaging assembly includes a controllable camera and an imaging light source. The illuminating assembly includes a pattern illumination device and an illuminating light source. The processing module is coupled to the microscope, the imaging assembly, and the illuminating assembly, wherein the processing module is configured to control the imaging assembly to acquire at least one image of a first field of view of the sample. The at least one image of a first field of view of the sample is processed automatically in real-time based on a predefined criterion, so as to determine coordinate information of an interested region in the first field of view of the sample. The illumination assembly is controlled to illuminate the first field of view with a light pattern corresponding to the interested region of the sample according to the coordinate information of the interested region. After the interested region of the first field of view has been fully illuminated by the illuminating assembly the stage is moved to subsequent fields of view of the sample to acquire images of the subsequent fields of view, determine coordinate information of interested regions in the subsequent fields of view automatically in real-time based on the predefined criterion, and illuminate the subsequent fields of view with light patterns corresponding to coordinate information of the interested regions in the subsequent fields of view. The light patterns vary through the first and subsequent fields of view. 
	Thus the instant invention provides a way to effectively image interested regions within a sample, such as subcellular features [¶0099]. A first image is taken of a first field of view of the sample wherein the image is captured by a controllable camera while the sample is illuminated by an imaging light source [¶0045-¶0046]. The captured image is automatically processed to produce coordinate information of an interested region within the captured image based on a predefined criterion. The predefined criterion can 
	A notable prior art of record is Kimmel et al. (US 9,939,381) (hereinafter Kimmel). As cited in prior actions, Kimmel discloses a microscope system including an imaging system/camera and a stage/platform, wherein a sample is loaded onto the stage/platform. Laser light is also used to illuminate the sample. A full frame scan/image is captured at a first field of view of the entire specimen/sample. Regions of interest are then determined and the coordinates of the regions of interest are saved. The regions of interest are then imaged wherein the laser light (illumination) is controlled based on the coordinates in order to scan/image the regions of interest under specific lighting conditions. The captured images are processing in real-time. Kimmel further discloses a stage position controller which one of ordinary skill readily recognizes encompasses moving the stage. 
	However, Kimmel differs from the instant invention in several ways. Primarily, the lighting of Kimmel differs from the pattern illumination of the instant invention. As disclosed by Kimmel, a two-
	Another notable prior art of record is Naaman et al. (US 2018/0348500) (hereinafter Naaman). As cited in prior actions, Naaman discloses a microscope with an imaging system/camera and a stage/platform wherein a sample is loaded onto the stage/platform. Naaman also discloses a plurality of illumination devices, including laser illumination and pattern illumination. As disclosed by Naaman, various sample regions can be designated as areas of interest wherein each area of interest is imaged under a variety of illumination conditions, including under pattern illumination. After capturing images of a first area of interest wherein each image is captured under a specific illumination condition, a motor can move the stage in a XY direction so the camera/microscope has a second field of view of a prioritized area of interest different from the first area of interest. The prioritized area may be adjacent to the first area of interest. 
	Although Naaman discloses capturing images under certain illumination conditions and moving a stage to subsequent areas of interest for imaging, Naaman differs from the instant invention is several ways. Primarily, the instant invention determines coordinate information for a pattern illumination device wherein the coordinates are determined based on a predefined criterion. Naaman generates coordinate information only as meta-data for image identification [¶0067] and does not disclose generating coordinate information for a pattern illumination device. Rather, Naaman discloses that a first region of interest can be illuminated under a variety of illumination conditions, including pattern illumination, in order to generate multiple images of that region of interest which are combined into a high resolution image of the region of interest [Fig.5, ¶0059-¶0061]. Although the stage of Naaman then moves to a subsequent field of view and illumination is performed for the subsequent field of view, there is nothing in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        April 21, 2021